                        DISTRICT COURT OF THE UNITED STATES
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                  3:18-cv-00660-FDW

RICHARD ALAN GADDIS, Jr.,           )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                          ORDER
FNU BELK,                           )
                                    )
                                    )
            Defendant.              )
___________________________________ )

       THIS MATTER is before the Court on periodic status review following the return of mail

sent to Plaintiff’s listed address as undeliverable.

       On June 5, 2019, the Clerk mailed Plaintiff a copy of this Court’s Order denying Plaintiff’s

Motion to Appoint Counsel [Doc. 12]. On June 17, 2019, the Court mailed Plaintiff a copy of this

Court’s Order that Plaintiff’s Complaint survived initial review as to Defendant Belk, which

included directions for Plaintiff to return a completed summons for service on Defendant Belk

[Doc. 13]. Plaintiff’s current address is listed on the docket report as Union County Jail, 3344

Presson Rd., Monroe, North Carolina 28112. On June 18, 2019 and June 27, 2019, respectively,

the Court received notices that the Court’s Orders [Docs. 12, 13] were being returned

undeliverable.

       Plaintiffs have a general duty to prosecute their cases. In this regard, a pro se plaintiff must

keep the Court apprised of his current address. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir.

1988) (“A party, not the district court, bears the burden of keeping the court apprised of any

changes in his mailing address.”). Where a pro se plaintiff has failed to notify the Court of his

change of address, the action is subject to dismissal without prejudice for failure to prosecute.
Accord Walker v. Moak, Civil Action No. 07-7738, 2008 WL 4722386 (E.D. La. Oct. 22, 2008)

(dismissing without prejudice a § 1983 action for failure to prosecute under Rule 41(b) of the

Federal Rules of Civil Procedure where the plaintiff did not notify the court of his new address

upon his release from jail). Before dismissing this action for failure to prosecute, the Court will

give Plaintiff ten days in which to notify the Court of his updated address.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff shall have ten (10) days from service of this Order in which to notify the

               Court of his change in address.

       2.      The Clerk is directed to mail this Order to Plaintiff’s address as listed on the Court’s

               docket report.
                                                      Signed: November 14, 2019




                                                  2
